*973OPINION.
Geeen
: This appeal was presented at the same time as the Appeal of Frederick H. Hofmann, decided this day, 3 B. T. A. 964. Wliat we there said is in the main applicable here. The facts in the two appeals are very similar and the issue is identical.
*974This appeal received the same careful consideration by the entire Board as did the Hoffmarm appeal, and we find therein nothing to warrant us in holding that the transfer of the stock by this taxpayer to his wife was not a tona fide gift, vesting in her unconditionally every right of title and ownership which the taxpayer had. It was not a gift of the proceeds of the sale. No contract was made by the taxpayer and his associates for the sale of the stock. The sale was made pursuant to a contract between the wives and the American Safety Razor Corporation. Upon the issue presented we must find for the taxpayer.
On reference to the Board, Arundele did not participate.
Korner, Marquette, Smith, and Trussell dissent.